t c memo united_states tax_court anthony s d’acquisto petitioner v commissioner of internal revenue respondent docket no filed date edward x clinton jr for petitioner david s weiner for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the sole issue in this case is whether petitioner is an independent_contractor and can claim schedule c business_expense - - deductions for the taxable_year we find that petitioner is an employee and not an independent_contractor and therefore cannot deduct his business_expenses on schedule c findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in chicago illinois in petitioner under the stage name tony russell worked as a voice actor providing voice announcements and or narration for commercials corporate videos radio and television promotionals video games talking toys and television shows although petitioner provided services for television cable and video petitioner did not appear on screen petitioner began his career as a voice actor by studying communications at the university of wisconsin between the years and petitioner worked with nbc as both booth announcer on television and a swing personality on radio stations after working with nbc petitioner began providing services to various parties ona contractual basis during the year in issue petitioner was a member of both the screen actors guild and the american federation of television and radio artists unions the unions set minimum standards for performer fees based on a collective bargaining agreement and settled jurisdictional disputes for example only radio and television commercials were subject_to the unions’ fee schedule health and disability insurance benefits were also provided through the unions and not by the companies that retained petitioner’s services the unions continued coverage if petitioner met a certain annual income requirement under the union contract if petitioner failed to meet the income requirement in any given year the unions would discontinue coverage moreover petitioner did not receive vacation time from the unions or companies that retained his services petitioner also participated in pension plans offered by the unions at the time of trial petitioner was fully vested in these pension plans however the record does not reflect whether petitioner was fully vested during the year in issue during petitioner hired three agencies to procure work assignments from interested companies don buckwald in new york voices unlimited in chicago and cunningham escott dipene in los angeles these agents worked with buyers the producers of commercials video games toys television cable or radio shows who engaged petitioner for his services an interested company would request demonstration tapes from an agent review the tapes hold auditions make its decision and then call the agent to negotiate the terms of the contract for radio and television commercials petitioner’s agents q4e- negotiated the terms of the engagement based upon the unions’ fee schedule compensation_for all other assignments was negotiated outside of the unions’ fee schedule it is unclear from the record whether fees were negotiated based on an hourly rate or on a fixed amount per engagement nevertheless petitioner received a separate paycheck stub for each job completed and in most cases a form_w-2 wage and tax statement for services rendered ’ in addition to work assignments procured by his agents petitioner solicited additional work by mailing promotional compact disks containing samples of his commercials and announcements directly to producers of various entertainment companies with regard to all types of engagements petitioner made the final_determination whether to accept or to reject the work most of petitioner’s assignments were completed at studio facilities arranged by the company at a time mutually convenient for both parties any tools or other materials necessary for the assignment were provided by both petitioner and the hiring company petitioner testified that he did not work full time for a particular company during the year in issue petitioner reported schedule c gross_income in the amount of dollar_figure on his federal_income_tax return it comprises ' for dollar_figure percent of petitioner’s schedule c income was reported on forms w-2 and the remaining dollar_figure percent of petitioner’s schedule c income was reported on forms - - income reported on forms w-2 in the amount of dollar_figure and other talent fees in the amount of dollar_figure although petitioner testified that he performed jobs for hundreds of different agencies he received and filed with his return only forms w-2 issued from the agencies and in some cases directly from the hiring companies petitioner claimed schedule c business_expense deductions in the amount of dollar_figure on schedule se self-employment_tax petitioner computed his self- employment_tax liability as follows gross_profit from schedule c dollar_figure less expenses big_number net profit from schedule c big_number less statutory wages reported net profit on schedule se dollar_figure in a notice_of_deficiency respondent determined that petitioner was not a qualified_performing_artist within the meaning of sec_62 respondent determined that petitioner was an employee and recharacterized dollar_figure percent of petitioner’s schedule c business_expenses or dollar_figure as job- related schedule a miscellaneous_itemized_deductions subject_to the 2-percent limitation under sec_67 based upon the adjustments to schedule a respondent determined petitioner’s the substantiation of petitioner’s business_expense deductions is not at issue in this case petitioner arrived at statutory wages or dollar_figure by applying the fraction from forms w-2 income in the amount of dollar_figure over the total income reported on schedule c in the amount of dollar_figure which equals dollar_figure percent - - alternative_minimum_tax liability in the amount of dollar_figure respondent determined petitioner’s total deficiency in the amount of dollar_figure opinion respondent contends that petitioner is an employee of the companies he provided services to that these companies treated him as an employee by issuing forms w-2 to petitioner for his services and that petitioner failed to pay self-employment_tax on his total income from self-employment respondent further contends that petitioner did not have the requisite control_over his activities to be considered an independent_contractor petitioner concedes that he is not a qualified_performing_artist within the meaning of sec_62 petitioner contends that he is an independent_contractor entitled to schedule c business_expense deductions even though most of his income was reported as employee wages on forms w-2 to determine whether a taxpayer is an independent_contractor or an employee common-law rules apply see weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir courts consider various factors to determine whether an employment relationship exists between the parties including the degree of control exercised by the principal which party invests in work facilities used by the individual the opportunity of the individual for profit or - loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating see id all the facts and circumstances of each case should be considered see id the right of control is ordinarily the crucial factor in determining whether an employer-employee relationship exists see 92_tc_351 affd 907_f2d_1173 d c cir to retain the requisite control_over the details of an individual’s work the principal need not stand over the individual and direct every move made by the individual see weber v commissioner supra pincite petitioner failed to establish that he had sufficient control_over the relationship at the time service was rendered to be classified as an independent_contractor according to petitioner’s own testimony upon acceptance of a job the hiring company provided a script and instructed petitioner to read it according to the company’s specifications if the company preferred a change in how the script was read petitioner would be reguired to make the requested adjustments petitioner argues that having the right to pick and choose the jobs of his choice demonstrates he had control_over his services however petitioner failed to establish the details of control he had over the engagement agreement once petitioner --- - accepted a job for instance petitioner’s services were negotiated through agents and memorialized in written agreements or contracts at trial petitioner referred to a number of agreements he entered into with the various companies he worked for during the year in issue but failed to introduce them into evidence without the contracts in the record for our review we cannot assume that petitioner had the requisite control_over his services furthermore the record reflects that petitioner willingly accepted forms w-2 for services although he may not have considered himself an employee of the companies for which he provided services it is clear that the companies considered him an employee during the engagement because they issued forms w-2 and withheld fica futa and state employment_taxes the record also reflects that three different companies checked the pension_plan box on petitioner’s forms w-2 although petitioner testified he had no independent knowledge of participation in any pension_plan other than the unions petitioner admits that he failed to correct the companies’ alleged error in treating him as an employee by issuing him forms w-2 for his services finally petitioner’s argument that working for a number of companies demonstrates a lack of continuity in the employer- employee relationship is without merit in kelly v commissioner tcmemo_1999_140 this court found that working --- - for a number of employers during a tax_year does not necessitate treatment as an independent_contractor the case before us is a factual one petitioner’s failure to have corrected forms w-2 issued to him and failure to pay self-employment_tax under petitioner’s own theory militates against his case before us moreover without the contracts before us we cannot find that their provisions corroborate petitioner’s claim that he was an independent_contractor in sum petitioner did not demonstrate that he is entitled to treatment as an independent_contractor consequently we find that petitioner was an employee for the taxable_year and is therefore not entitled to claim business_expense deductions on schedule c for the year in issue to reflect the foregoing decision will be entered for respondent
